OPINION
Opinion by
Chief Justice WRIGHT.
Before the Court is the January 18, 2013 joint motion to set aside appealed part of judgment pursuant to settlement. In the motion, the parties state they have settled all claims between them. The parties also state, and our records show, that TriCounty Autoplex was a party in the trial court, but did not perfect an appeal. We grant the parties’ joint motion, and pursuant to the parties request, set aside without regard to the merits the portion of the judgment that awards damages and in-junctive relief against Rouse, and remand that portion of the judgment to the trial court for rendition of judgment in accordance with the parties’ agreement.
See Tex.R.App. P. 42.1(a)(2)(B).